Order entered December 16, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00182-CR
                                      No. 05-13-00183-CR
                                      No. 05-13-00184-CR
                                      No. 05-13-00185-CR

                           THOMAS EPPELSHEIMER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 6
                                  Dallas County, Texas
       Trial Court Cause Nos. F11-71623-X, F11-71319-X, F11-71624-X, F11-71625-X

                                            ORDER
        On October 9, 2013, the Court ordered court reporter Jan Cherie Williams to file, within

fifteen days, a supplemental record containing State’s Exhibit no. 16, a CD. When the exhibit

was not filed by November 5, 2013, the Court ordered Ms. Williams to file a supplemental

record containing the exhibit within ten days. We further warned Ms. Williams that if she did

not file the exhibit within the time specified, we would order that she not sit as a court reporter

until she filed the exhibit in these cases. To date, Ms. Williams has not filed the supplemental

reporter’s record containing the exhibit, nor has she communicated with the Court regarding the

status of the exhibit.
        Accordingly, the Court ORDERS court reporter Jan Cherie Williams to file, by

DECEMBER 23, 2013, a supplemental record containing a copy of State’s Exhibit no. 16, a

CD. We further ORDER that Jan Cherie Williams not sit as a court reporter until she files the

supplemental record in these appeals.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to: the

Honorable Jeanine Howard, Presiding Judge, Criminal District Court No. 6; Jan Cherie

Williams, official court reporter, Criminal District court No. 6; the Dallas County Auditor; and

to counsel for all parties.


                                                   /s/     LANA MYERS
                                                           JUSTICE